 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   BRENT D. NEWELL
 7
 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                 Case No. 6:18-mj-00044
12                          Plaintiff,             STIPULATION AND ORDER TO VACATE
                                                   REVIEW HEARING, DISMISS VIOLATION
13       vs.                                       PETITION AND TERMINATE
                                                   UNSUPERVISED PROBATION
14       BRENT D. NEWELL,
                                                   JUDGE: Hon. Jeremy D. Peterson
15                         Defendant.
16
17
18              IT IS HEREBY STIPULATED by and between the parties hereto through their

19   respective counsel that the review hearing scheduled for October 23, 2019 at 10:00 a.m. be

20   vacated, that the pending violation petition filed on October 8, 20191 be dismissed without

21   prejudice, and the term of unsupervised probation be terminated, in light of Mr. Newell’s

22   compliance with all conditions of unsupervised probation and complete payment of the financial

23   penalty imposed.

24              Mr. Newell was sentenced on November 6, 2018 to 12 months of unsupervised probation

25   with the conditions that he obey all laws, complete a three-month anger management course, and

26   pay a total financial penalty of $1000.00. A violation petition was filed on October 8, 2019 due

27   to a miscommunication wherein government counsel was not timely provided with proof of

28

     1
         Docket No. 9.
 1   compliance with the terms of probation.
 2             The review hearing was continued to October 23, 2019 to allow defendant the
 3   opportunity to submit proof of compliance, which he has since provided to the government
 4   regarding both the financial obligation and the anger management course. It is therefore the
 5   request of the parties that the review hearing scheduled for October 23, 2019 at 10:00 a.m. be
 6   vacated, that the violation petition currently pending be dismissed, and the term of unsupervised
 7   probation be terminated.
 8
                                                           Respectfully submitted,
 9
                                                           MCGREGOR SCOTT
10                                                         United States Attorney
11   DATED: October 18, 2019                       By:     /s/ Susan St. Vincent
                                                           SUSAN ST. VINCENT
12                                                         Acting Legal Officer
                                                           National Park Service
13                                                         Yosemite National Park
14
15                                                         HEATHER E. WILLIAMS
                                                           Federal Defender
16
17   DATED: October 18, 2019                       By:     /s/ Megan T. Hopkins
                                                           MEGAN T. HOPKINS
18                                                         Assistant Federal Defender
                                                           Attorney for Defendant
19                                                         BRENT D. NEWELL
20
21
22
23
24
25
26
27
28

     MR
      Newell Stipulation                             -2-
 1                                                 ORDER
 2             Good cause appearing, the above stipulation in Case No. 6:18-mj-0044 is hereby
 3   accepted and adopted as the order of this court. The hearing currently set for October 23, 2019 is
 4   vacated and the term of unsupervised probation is terminated as of the date of this order. At the
 5   request of the government, the pending violation petition is dismissed.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:        October 18, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     MR
      Newell Stipulation                             -3-
